In an action to recover damages for the conversion of fixtures and equipment allegedly owned by the plaintiff seller under a conditional sales contract, the plaintiff appeals from an order of the Supreme Court, Westchester County, entered September 21, 1977, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements to defendant Baltic Estates, Inc. Special Term correctly found the presence of issues of fact requiring the denial of the plaintiff’s motion for summary judgment. Among the issues of fact to be decided at trial are: (1) whether there was a default by the purchaser under the conditional sales contract; (2) which items were included within said contract; and (3) which of these items remained in the subject premises after the purchaser under *664the contract left the premises. Mollen, P. J., Hopkins, Titone and Hawkins, JJ., concur.